Citation Nr: 1212808	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied reopening the claim for service connection for PTSD.

The issues have been characterized as indicated on the title page to comport with the evidence of record and the proper procedural status of the claim.  A claim for service connection for PTSD was previously denied by the RO in rating decisions in June 2002 and February 2004.  In August 2007, additional service records were associated with the claims file that are relevant to the current claim and existed at the time of the prior rating decisions.  The current claim will now be reconsidered on the merits.  See 38 C.F.R. § 3.156(c) (2011).

In September 2011, the Veteran withdrew her request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In rating decisions in June 2002 and February 2004, the RO denied service connection for PTSD.  The Veteran did not timely appeal either decision.

2.  In August 2007, additional service records were associated with the claims file that are relevant to the current claim and existed at the time of the prior rating decisions.


CONCLUSION OF LAW

The criteria for reconsidering the claim for service connection for PTSD have been met.  38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board is reconsidering the claim for service connection for PTSD.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

The RO denied service connection for PTSD in June 2002 and February 2004 rating decisions, finding on both occasions that there was insufficient credible evidence to corroborate the Veteran's claimed in-service stressors.  The Veteran did not perfect a timely appeal of either rating decision.

The Veteran filed the current claim for service connection for PTSD in August 2007.  In support of her claim, she submitted copies of military police reports documenting her participation with a military police unit during her service.

These service records existed at the time of both prior RO denials, but were not previously associated with the claims file.  They are clearly relevant, as they contain evidence pertaining to one of her in-service stressors which directly relates to the basis of the prior denials.  The claim must now be reconsidered on the merits.  38 C.F.R. § 3.156(c).


ORDER

The petition to reconsider the claim for service connection for PTSD is granted.


REMAND

The Veteran's service treatment records reflect that on a January 1967 report of medical history, she reported that she "worries a lot."

The Veteran contends that she has PTSD as a result of two in-service stressor events: (1) the Veteran alleges that she was raped on approximately five occasions in service by her senior non-commissioned officer (NCO) while on patrol with him on isolated parts of the base at night; and (2) on February 10, 1967, while serving as a military policewoman for the 111th MP Detachment at Fort McClellan, Alabama, the Veteran claims to have witnessed a robbery suspect shooting bullets in her direction and to have watched that suspect getting shot by a fellow police officer (with the suspect's blood spattering onto her).

The Veteran's service personnel records confirm that she served with the 111th MP Detachment at Fort McClellan from June 20, 1966 until her date of discharge on February 28, 1967.  Military police reports dated in January 1967 document her participation with this military police unit at that time.

The Veteran submitted a newspaper article documenting the shooting death of a robbery suspect at Fort McClellan on February 10, 1967.  She claims that she was one of the military police officers present during this incident and that the newspaper article serves to document that stressor.  The article does not name any military police officers, nor does it confirm in any way that the Veteran was present on the scene at the time of the incident.

Attempts to verify the Veteran's claimed stressor involving the robbery suspect are to be conducted through official sources.

Post-service treatment records reflect the Veteran's ongoing treatment for PTSD and dysthymia.  A November 2000 VA treatment record noted an Axis I diagnosis of: "PTSD, due to military rape; dysthymia and anorexia by record."  A February 2002 VA treatment record noted an assessment of: "PTSD, due to military trauma; dysthymia."  At a November 2007 VA PTSD examination, the Veteran was diagnosed with chronic PTSD, dysthymia, and a history of anorexia nervosa; the examiner opined that it is at least as likely as not that the Veteran's psychiatric difficulties are a result of her exposure to traumatic events in service.  The Veteran's private physician has opined, most recently in June 2008, that the Veteran has PTSD from multiple traumas she experienced in the military.

None of the medical opinions of record are accompanied by adequate rationale regarding a relationship between the Veteran's claimed in-service stressors and her psychiatric diagnoses.

The Veteran is to be scheduled for a VA psychiatric examination by a psychiatrist or psychologist to obtain an opinion regarding the relationship between any current acquired psychiatric disorder and any incident of her military service.

Accordingly, the case is REMANDED for the following:

1.  Attempt to verify through official sources the Veteran's claimed stressor of witnessing a robbery suspect shooting bullets in her direction and watching that suspect getting shot by a fellow police officer (with the suspect's blood spattering onto her), while serving as a military policewoman for the 111th MP Detachment at Fort McClellan, Alabama on February 10, 1967.  Any negative search result should be noted in the record and communicated to the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the January 1967 report of medical history noting that the Veteran "worries a lot," the Veteran's alleged in-service stressor incidents, and the medical opinions already of record.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


